Citation Nr: 1633114
Decision Date: 08/22/16	Archive Date: 09/30/16

DOCKET NO.  10-09 418	)    DATE  AUG 22 2016


On appeal from the Department  of Veterans Affairs Regional  Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for cervical spine degenerative joint disease (DJD), to include as secondary to low back strain with spondylolisthesis, herniated nucleus pulposus and radiculopathy.

2. Entitlement to service connection for lumbar spine degenerative disc disease (DOD), to include as secondary to low back strain with spondylolisthesis, herniated nucleus pul posus, and radiculopathy.

3. Entitlement to service connection for bilateral lower extremity peripheral neuropathies. to i nclude as secondary to low back strain with spondylolisthesis, herniated nucleus pulposus, and radiculopathy, and if so, whether service connection  for that disorder is warranted.

4. Entitlement to an increased disability rating for low back strain with spondylol isthesis, herniated nucleus pulposus, rated currently as 40 percent disabling, to include consideration of the propriety of reduction of the assigned disability rating from 40 percent to 20 percent effective from February 1, 2010 through May 14, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY  FOR THE BOARD

D.S. Lee. Counsel



INTRODUCTION

The Veteran  served on active duty from March  1989 through March 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in June 2009 and in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In the June 2009  rating decision, the RO denied claims for service connection for cervical spine DJD and for lumbar spine ODD. The RO also proposed to reduce the disability rating assigned for the Veteran's low back strain disability from 40 percent to 20 percent;  by implication. the RO apparently also denied the Veteran's claim for a higher disability rati ng for that disability. The proposed reduction was effectuated in the October 2009 rating decision, effective from February 1, 2010. The Veteran has perfected timely appeals as to each of the aforementioned issues.

During the course of the appeal, the RO issued a March 2015 rating decision that granted a temporary total 100 percent disability rating for the Veteran's low back strain disabil ity. effective from May 15, 2014 through June 30, 2014, and restored the Veteran's 40 percent disability rating, effective from July 1, 2014. Subject to that limited grant. the Veteran maintains his appeal concerning his low back strain disability.


The Board observes that the Veteran was represented initially in this matter by  Texas Veterans Commission, pursuant to an April 2004 VA Form 21-22. In November 2013. however, the Veteran filed a new VA Form 21-22 that appoints Disabled Ameri can Veterans (DAV) to act as his representative. The most recent November 2013 VA Form 21-22 supersedes those which preceded it and the Board recognizes  DAV as the Veteran's current representative  of record.

The most of the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is  required.


FINDINGS  OF FACT

1. Service connection has been granted for low back strain with spondylolisthesis, herniated nucleus pulposus and  radiculopathy.

2. Lumbar degenerative disc disease cannot be dissociated from the already service-connected pathology.


CONCLUSION  OF LAW

Lumbar degenerative disc disease is proximately due to low back strain with spondylolisthesis,  herniated nucleus pulposus  and radiculopathy.   38 C.F.R.
§§ 3.303. 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This is a short form grant.  The findings and conclusions are self-evident



ORDER

Service connection for lumbar degenerative disc disease is granted.



REMAND

REMAND

The Board finds that additional development is required as to each of the issues on appeal.

A. Increased Disability Rating for Low Back  Strain

In regard to the issue concerning the Veteran's entitlement to a higher disability  rating for service-connected low back strain, that issue was denied implicitly in a  July 2009 rati ng decision in which the RO proposed that the disability rating assigned for the Veteran's low back strain disability be reduced from 40 percent to  20 percent. That reduction was effectuated, effective from February 1, 2010, in an October 2009 rating decision. The Veteran  subsequently initiated an appeal as to  that issue by filing a timely Notice of Disagreement in November 2009. In it, he expressed his intention to appeal the effectuated reduction, and also, asserted that   his back condition had worsened. Notwithstanding the same, the Veteran has yet to be issued a Statement of the Case (SOC) that readjudicates the issue of his entitlement to an increased disability rating for low back strain with spondylolisthesis, herniated nucleus pulposus, to include consideration of the propriety of reduction of the assigned disability rating from 40 percent to 20 percent effective from February  1, 2010.

In instances where the Veteran has filed a timely NOD and VA has not issued an SOC addressing the issues preserved for appeal in the NOD, the Board is required to remand the issue to the AOJ so that the issues being sought for appeal may be readjudicated by the AOJ, and if the RO's disposition remains unfavorable, so that an SOC may be issued to the Veteran.  Manlincon v. West,  12 Vet. App.  238 (1999).  Accord ingly, on remand, the AOJ should readjudicate the aforementioned issue, and if adjudicated unfavorably, provide the Veteran with an SOC as to that issue.

B. Service Connection for Cervical Spine DJD

Concerning the issue of the Veteran's entitlement to service connection for cervical spine DJD, service treatment records show that the Veteran was treated for cervical spine strain  in May  1989.  Post-service treatment records show that x-rays  conducted i n January 2005 revealed a C7 transverse process. A cervical spine MRI conducted in June 2005 revealed a CS-6 paracentral subligamentous protrusion that was causing minimal ventral canal narrowing and left C6 foraminal stenosis. A  repeat MRI conducted in March 2008 revealed a left paracentral disc protrusion at C5-6. Records pertinent to cervical spine treatment  over that timeframe show that  the Veteran was followed for chronic neck pain that was radiating into his upper extremities.

During a July 2010 VA examination, the VA examiner noted findings that included decreased cervical spine motion. Contrary to those findings, however, the examiner concluded that there was no radiological evidence of a spine condition and that the Veteran had a normal cervical  spine.

The July 2010 VA examiner's conclusions are contrary to the evidence shown in the record. and moreover, are premised on the incorrect factual finding that there is no radiological evidence in the record of a cervical spine condition. Additionally, the Board observes that a September 2012 cervical spine MRI revealed multiple new findings that include: loss of the normal cervical lordosis and intervertebral disc changes at CS-6 and C6-7; diffuse disc bulges at C4-5, CS-6, and C6-7; mild compression of the thecal sac at C5-6 and C6-7; and, mild left neural foramina narrowing at C6-7.  Clearly, the findings and opinions expressed by the VA   examiner in her July 2010 report were rendered without benefit of review of the findings from the September 2012  MRI.

Under the circumstances, the Veteran should be afforded a new VA cervical spine examination  to determine the nature of the Veteran's cervical spine disorder, and, whether any diagnosed disorder is related etiologically either to the Veteran's period of service or his service-connected low back strain disability. 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED  for the following action:

1 .The Veteran's claim for an increased disability rating for low back strain with spondylolisthesis, herniated nucleus pulposus, to include consideration of the propriety of reduction of the  assigned  disability  rating  from  40 percent to 20 percent effective from February 1, 2010, should be readjudicated. If the determination remains adverse to the Veteran,  he  and  his  representative should be furnished with a SOC and be  given an opportunity to respond.

2. In regard to the cervical spine, an examination should be ordered to determine if there is any relationship to service or the service connected lumbar pathology.

3. In regard to the lumbar spine, the AOJ must recognize the grant of the additional pathology.

The appellant has the right to submit additional  evidence  and  argument  on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





